



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Buckley, 2015 ONCA 364

DATE: 20150521

DOCKET: C58906

Hoy A.C.J.O., Doherty and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Danielle Buckley

Appellant

Misha Feldmann, for the appellant

Cindy Afonso, for the respondent

Heard:  May 19, 2015

On appeal from the conviction entered by Justice Leitch
    of the Superior Court of Justice, dated March 3, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The reasons of the trial judge are adequate.  She reviewed the evidence
    at length.  She accepted the officers evidence as to the purpose of his
    search.  That evidence was not controverted.

[2]

As to the search of the vehicle, the appellant accepts that there will
    be cases where a search of the glove box and console for the relevant documents
    (insurance, ownership and registration) will be lawful, but argues that on
    these facts the search could not be justified.

[3]

We need not explore the meaning of the dicta in
Belnavis
, at
    para. 28, relied on by the Crown to support his position.  In our view, even if
    the search could be said to constitute a violation of the appellants s. 8
    rights, the evidence could not be excluded under s. 24(2).

[4]

On the trial judges findings, which we accept for this purpose, the
    officer acted in good faith and in an effort to help the appellant.  The
    assumed breach of s. 8 was an isolated act in an otherwise entirely proper
    interaction between the officer and the appellant.  The police conduct falls at
    the very low end of the blameworthiness scale.

[5]

The seriousness of the violation of the appellants rights is also
    minimal.  Her privacy interest in the inside of the console and glove box of a
    car she did not own and was not allowed to drive can only be described as
    minimal.  This factor does not favour intrusion.

[6]

The third
Grant
factor, as always, favours admission,
    especially given the centrality of the seized evidence to the charge.

[7]

The evidence could not be excluded under s. 24(2).  The appeal is
    dismissed.


